Citation Nr: 1548849	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  14-16 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for hairy cell leukemia.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran served in the United States Naval Reserve and had active military service from April 1969 to January 1971.

This case comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

A July 2009 rating decision denied service connection for hairy cell leukemia.  A February 2011 rating decision reviewed Veteran's claim pursuant to Nehmer v. United States Veterans Administration, 284 F.3d 158, 1161 (9th Cir. 2002) (Nehmer III) and continued the denial.

In July 2011, the Veteran requested reconsideration of his claim in light of a May 2011 Compensation Service Bulletin regarding 38 C.F.R. § 3.313.  

A July 2012 rating decision continued the denial of the Veteran's service connection for hairy cell leukemia.  He perfected an appeal of this determination.


FINDING OF FACT

The Veteran's current hairy cell leukemia is the result of in-service herbicide exposure.


CONCLUSION OF LAW

The criteria for service connection for hairy cell leukemia are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

When a veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The benefit of the doubt rule is a unique standard of proof, and "the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits."  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) (citing Gilbert, 1 Vet. App. at 54).

Legal Criteria and Analysis

A veteran is entitled to compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 .

To establish service connection, evidence must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, such as leukemia, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. §§ 1116; 38 C.F.R. § 3.307. 

Service incurrence for certain diseases, including all chronic B-cell leukemias (including, but not limited to hairy-cell leukemia and chronic lymphocytic leukemia), will be presumed on the basis of an association with certain herbicide agents (e.g., Agent Orange).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Such a presumption, however, requires evidence of actual or presumed exposure to herbicides.  Id.  

"Service in Vietnam" means actual service in the country of Vietnam from January 9, 1962 to May 7, 1975, and includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) (finding that VA's requirement that a veteran must have stepped foot on the landmass of Vietnam or the inland waters of Vietnam for agent orange/herbicide exposure presumption is a valid interpretation of the statute); VAOPGCPREC 27-97 (holding that mere service on a deep-water naval vessel in waters off-shore of the Republic of Vietnam is not qualifying service in Vietnam).  In other words, for purposes of applying the presumption of exposure to herbicides under 38 C.F.R. § 3.307(a)(6)(iii), the serviceman must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict.

What constitutes "inland waterways" was not defined in Haas and is not defined in VA regulations.  Thus, the Board has historically referred to the VA Adjudication Procedure Manual M-21 (Manual) for interpretive guidance.  The Manual maintains that inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  VA Adjudication Procedure Manual M21-1MR, pt. IV, sub. pt. ii, ch. 2, § C.10.k.  The Manual clearly states that service aboard a ship that merely anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Ranh Bay, along the Vietnam coast does not constitute inland waterway service to establish presumptive exposure to herbicides. Any such anchorage is considered to be in "blue water" that does not provide for a presumption of herbicide exposure.  Id. 

After review of an Institute of Medicine report, ''Blue Water Navy Vietnam Veterans and Agent Orange Exposure", the Secretary of VA determined that the evidence available at that time did not support establishing a presumption of exposure to herbicides for Blue Water Navy Vietnam Veterans.  See 77 Fed. Reg. 76170 (Dec. 26, 2012).

Recently, the United States Court of Appeals for Veterans Claims (court) determined that VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii), designating Da Nang Harbor as an offshore, rather than an inland, waterway was inconsistent with the purpose of the regulation and did not reflect the VA's fair and considered judgment.  Gray v. McDonald, 27 Vet. App. 313 (2015).  

The court's holding in Gray does not conclude that Da Nang Harbor is an inland waterway.  It does, however, create reasonable doubt as to whether Da Nang Harbor would qualifying as an inland waterway.  See Gray v. McDonald, 27 Vet. App. at 322-325.

In light of the foregoing, service connection may be presumed for residuals of Agent Orange exposure by showing two elements.  First, the Veteran must show that he served in the Republic of Vietnam during the Vietnam era.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Second, the Veteran must be diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309(e).  

Notwithstanding the foregoing a claimant is not precluded from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Analysis

The record shows that the Veteran was diagnosed as having hairy cell leukemia in 2001, 2004, and 2014.  See e.g., June 2012 VA examination report and February 2014 VA Hairy Cell and Other B-Cell Leukemias Disability Benefits Questionnaire (DBQ).  He underwent chemotherapy in 2001 and had a complete remission, suffered a relapse in 2004, and underwent additional chemotherapy with subsequent remission.  See March 1, 2006 Complete Internist Examination report from B.S., M.D.  Thus, the Veteran has a current disability.  38 C.F.R. § 3.303.

Hairy cell leukemia is a disease that will be presumptively service connected on the basis of in-service exposure to herbicides, including Agent Orange.  38 C.F.R. § 3.309(e).  The question is whether the Veteran was exposed to the herbicides while on active duty or if the disorder is otherwise related to active service.

Service records show that the Veteran served aboard the USS Shangri-La from 1969 to 1971.  

In a June 2006 statement, the Veteran reported that the USS Shangri-La was the first aircraft carrier to dock in Da Nang Harbor.  He went ashore in Vietnam while the ship was docked as part of a ground work force in approximately 1970.  

In October 2006, the Veteran explained that "docked" was the incorrect choice of words.  He stated that the ship was the first US aircraft carrier to ever anchor in the harbor of Da Nang.  He went ashore in a tender as part of a work force to obtain parts for a broken aircraft elevator and repeatedly went on and off during the day while assisting the shore crew.

In April 2009, the U.S. Army and Joint Services Records Research Center (JSRRC) (formerly the U.S. Armed Services Center for Unit Records Research (CURR)) reported that the USS Shangri-La stood in Da Nang Harbor on June 21, 1970 for repairs to an aircraft elevator, with no personnel going on liberty.

According to a November 2010 Report of Contact (VA Form 21-0820), RO personnel asked the Veteran to provide proof of his Vietnam in-country service.  He responded that he could not prove he went ashore but that a boat ran from the carrier to the pier and he was on a working party.  

Deck logs for June 21, 1970, received in December 2010 from the Modern Military Branch of the National Archives, do not reveal whether any small boats left the USS Shangri-La while it was in Da Nang Harbor.  The records also do not discuss whether a work force travelled between the ship and the pier.  

Service personnel records show that the Veteran was a Machinist's Mate third class (MM3) during this period.  According to the Bureau of Naval Personnel (BUPERS), the job of a Machinist's Mate is to "operate, maintain, and repair (organizational and intermediate level) ship propulsion machinery, auxiliary equipment, and outside machinery, such as: steering engine, hoisting machinery, food preparation equipment, refrigeration and air conditioning equipment, windlasses, elevators, and laundry equipment.  Operate and maintain (organizational and intermediate level) marine boilers, pumps, forced draft blowers, and heat exchangers; perform tests, transfers, and inventory of lubricating oils, fuels, and water.  Maintain records and reports, and may perform duties in the generation and stowage of industrial gases."  NAVPERS 18068F.

It seems reasonable to assume that, as a result of the ship's anchoring in the harbor for repairs, crewmembers would have gone ashore for a work detail.

The Veteran's account of his participation in efforts to repair the aircraft elevator aboard the USS Shangri-La to the Da Nang Harbor pier.  See e.g., Barr v. Nicholson, 21 Vet. App. at 303, see also Buchanan v. Nicholson, 451 F.3d at 1331; Washington v. Nicholson, 19 Vet. App. at 368- 69.

Here, the record demonstrates that the Veteran served aboard the USS Shangri-La when the ship anchored in Da Nang Harbor on June 21, 1970.  He credibly reported that he was part of the working party on a boat that ran from the carrier to the pier but could not prove he went ashore.  This seems consistent with his duties.  The Board accepts his statements of personally going ashore.  

In light of the Veteran's statements of personally going ashore while the USS Shangri-La was docked in Da Nang Harbor, and given the reasonable doubt as to whether Da Nang Harbor is a qualifying as an inland waterway, the Veteran is presumed to have been exposed to herbicides.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e); Gray v. McDonald, supra.

Service incurrence for hairy-cell leukemia will be presumed on the basis of an association with certain herbicide agents (e.g., Agent Orange).  38 C.F.R. § 3.309(e).  

In view of the totality of the evidence, including the Veteran's presumed in-service herbicide exposure and his credible statements, Board finds that the probative evidence of record is at least in equipoise as to the question of service connection and that hairy cell leukemia is as likely as not due to the Veteran's presumed herbicide exposure during his period of active service.  Under such circumstances, with the resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection for hairy cell leukemia is warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107(b); 38 C.F.R. §§ 3.102, 3.307(a)(6)(iii), 3.309(e); Gilbert v. Derwinski, supra.


ORDER

Service connection for hairy cell leukemia is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


